Citation Nr: 1041558	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  02-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cellulitis.


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1972 to May 
1974.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2001 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, which denied 
the Veteran's petition to reopen his previously denied claims for 
service connection for cellulitis and lymphangitis.

In June 2003, as support of his claims, the Veteran testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.

In November 2003, the Board remanded the Veteran's claims to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  In June 2004, the AMC 
granted the Veteran's claim for service connection for 
lymphangitis.  He did not appeal the noncompensable rating or 
effective date assigned for the lymphangitis, so that claim is no 
longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  He did, however, continue to appeal for service 
connection for cellulitis.  The Board issued a decision in March 
2005 denying his petition to reopen his claim for cellulitis, and 
he appealed to the U. S. Court of Appeals for Veterans Claims 
(Court).  In a June 2006 Order, the Court vacated the Board's 
March 2005 decision and remanded the claim for readjudication in 
compliance with directives specified.

In order to comply with the Court's Order, in February 2007, the 
Board again remanded this claim to the RO via the AMC for further 
development and consideration.  Upon completion of its 
development and consideration, the AMC, in a March 2008 
supplemental statement of the case (SSOC), continued the denial 
of this claim and returned the case to the Board for further 
appellate consideration.



In April 2008, the Board reopened the Veteran's claim on the 
basis of new and material evidence and proceeded to again remand 
the claim to the RO via the AMC for further development and 
consideration.  The AMC completed the additional development 
requested, continued to deny the claim in the July 2008 SSOC, 
and returned the case to the Board for further appellate 
consideration of this remaining claim.

In November 2008, the Board issued a decision also continuing to 
deny the Veteran's claim, and he again appealed to the Court.  In 
an October 2009 order, granting a joint motion, the Court vacated 
the Board's decision and remanded the claim to the Board for 
further development and readjudication in compliance with 
directives specified.  The Veteran's attorney since has clarified 
in a September 2010 letter that he is continuing to represent the 
Veteran in this appeal, including before VA and the Board in 
particular.  To comply with the Court's order, the Board in turn 
is remanding the claim to the RO for further development and 
consideration.


REMAND

As the joint motion points out, VA has a duty to assist the 
Veteran in developing this claim and this duty includes 
"providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim."  38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In June 2008, following and a result of the Board's prior remand 
in April 2008, VA provided the Veteran a compensation examination 
for a medical opinion concerning the nature and etiology of his 
claimed cellulitis.  The Court-granted joint motion, however, 
indicates that VA examination was inadequate and, thus, 
the Board's reliance on it sufficient reason to vacate the 
Board's November 2008 decision.



Once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  And here, as the joint 
motion points out, the June 2008 VA examination was inadequate.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating 
an opinion is considered adequate when it is based on 
consideration of an appellant's medical history and examinations 
and describes the disability in sufficient detail so the Board's 
evaluation of the claimed disability is a fully informed one); 
see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding 
that inadequate medical evaluation frustrates judicial review.

The report of that June 2008 VA examination indicates the Veteran 
did not present with cellulitis at the time of the examination.  
To the extent possible, VA should schedule an examination for a 
condition that has cyclical manifestations during an active stage 
of the disease to best determine its severity.  Ardison v. Brown, 
6 Vet. App. 405, 408 (1994).  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VA O.G.C. 
Prec. Op. No. 11-95 (1995).  

Furthermore, the examiner indicated there was no connection 
between the Veteran's lymphangitis of the left 5th finger and his 
claimed cellulitis.  He indicated the Veteran "is reporting that 
he has developed abscesses to these areas:  left hand, left foot 
and scrotum, and is claiming that these are cellulitis 
originating from the left 5th finger, which would not be the 
case."  Additionally, the examiner stated that cellulitis did 
not affect other areas of Veteran's body nor is it systemic.  But 
he failed to provide a rationale for this opinion and, moreover, 
did not indicate whether the Veteran's cellulitis was related to 
his service.  See again Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (explaining that an examination is inadequate when the 
examiner fails to review the Veteran's prior medical records and 
failed to provide an opinion as to whether the Veteran's 
condition is related to service).  



Additionally, as the joint motion goes on to note, that examiner 
opined that cellulitis is not a systemic condition, because as a 
systemic condition, it would cause death.  However, according to 
Dorland's Illustrated Medical Dictionary 1888 (31st ed. 2007), 
the definition of systemic is "pertaining to or affecting the 
whole body."  The definition does not state that a systemic 
condition causes death, as the examiner stated.  Therefore, the 
basis for the examiner's conclusion is unclear.

So for these reasons, the Board must again remand the Veteran's 
claim for another VA examination and opinion as to the nature and 
etiology of this claimed condition.

Accordingly, this claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for another VA 
examination for additional medical comment 
concerning the nature and etiology of any 
current cellulitis - including affecting his 
left hand, left foot, and/or scrotum.  The 
examiner must be provided the claims file, 
including a complete copy of this remand and 
the October 2009 Court-granted joint motion, 
for review of the Veteran's pertinent medical 
history.

If at all possible, this exam should take 
place when the claimed cellulitis is in an 
"active stage" (not dormant).  To this end, 
the Veteran is advised that, should his 
symptoms be unobservable on the date of his 
scheduled examination (like was the case when 
previously examined by VA for compensation 
purposes in June 2008), he should inform VA 
of this fact and request to reschedule his 
examination for another date.

He is hereby advised that failure to report 
for this scheduled VA examination, without 
good cause, may have adverse consequences on 
his pending claim.  

The examination should include any diagnostic 
testing or evaluation deemed necessary. 

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to provide an opinion 
responding to the following questions:

(A)  What is the likelihood (very likely, at 
least as likely as not, or unlikely) the 
Veteran has cellulitis affecting several 
areas of his body, but especially his left 
hand, left foot, and/or scrotum?

(B)  Is cellulitis a "systemic condition" 
- meaning, according to Dorland's Medical 
Dictionary cited in the joint motion, 
pertaining to or affecting the whole body.  
If it is not, as the June 2008 VA examiner 
concluded, is there medical authority 
supporting this different definition?  If 
there is, please specify it.

(C)	 If the Veteran has cellulitis, what 
is the likelihood (very likely, at least as 
likely as not, unlikely) it is proximately 
due to, the result of, or permanently 
aggravated by his service-connected 
lymphangitis involving his left 5th finger?

(D)	Alternatively, what is the likelihood 
(very likely, at least as likely as not, 
unlikely) that any current cellulitis is 
otherwise directly related or attributable to 
documented treatment for cellulitis of the 
left hand during service?



The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The examiner should discuss the rationale of 
any and all opinions, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  

2.	Then readjudicate the claim for service 
connection for cellulitis on the underlying 
merits in light of the additional evidence, 
and considering the points noted in the 
October 2009 joint motion.  Notably, his 
readjudication must consider both direct and 
secondary service connection.  If the claim 
is not granted to the Veteran's satisfaction, 
send him and his attorney a SSOC and give 
them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



